
	

113 HR 2955 IH: Runaway and Homeless Youth Inclusion Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2955
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Ms. Moore (for
			 herself and Mr. Pocan) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Runaway and Homeless Youth Act to ensure
		  that recipients of assistance under that Act provide services to sexual and
		  gender minority youth in a manner that is culturally competent, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Runaway and Homeless Youth Inclusion
			 Act of 2013.
		2.Cultural
			 competency of service providers
			(a)Basic
			 centersSection 312(b) of the Runaway and Homeless Youth Act (42
			 U.S.C. 5712(b)) is amended—
				(1)in paragraph (6)
			 by inserting after cultural minority the following: ,
			 persons who are in a minority category related to sexual orientation or gender
			 identity or expression,;
				(2)in paragraph (7)
			 by inserting after services), the following: including
			 demographics on the sexual orientation and gender identity or expression of the
			 youth it serves,;
				(3)in paragraph
			 (12)(C)(ii) by striking and at the end;
				(4)in paragraph (13)
			 by striking the period at the end and inserting ; and; and
				(5)by adding at the
			 end the following:
					
						(14)shall serve youth in a manner that is
				culturally
				competent.
						.
				(b)Transitional
			 living programsSection
			 322(a) of such Act (42 U.S.C. 5714–2(a)) is amended—
				(1)in paragraph (15)
			 by striking and at the end;
				(2)in paragraph (16)
			 by striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(17)to serve youth in a manner that is
				culturally
				competent.
						.
				(c)Sexual abuse
			 prevention programsSection
			 351 of such Act (42 U.S.C. 5714–41) is amended by adding at the end the
			 following:
				
					(c)Qualification
				requirementTo be eligible to
				receive grants under subsection (a), an applicant shall certify to the
				Secretary that the applicant has systems in place to ensure that the applicant
				provides services to all youth in a culturally competent manner.
					.
			3.Additional
			 finding
			(a)FindingSection 302 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5701) is amended—
				(1)in paragraph (5)
			 by striking and at the end;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)lesbian, gay, bisexual, and transgender
				youth comprise an estimated 3 to 5 percent of the youth population of the
				United States but such youth account for up to 40 percent of the homeless youth
				population of the United States;
				and
						.
				4.Additional
			 purposesSection 311(a)(2)(C)
			 of the Runaway and Homeless Youth Act (42 U.S.C. 5711(a)(2)(C)) is
			 amended—
			(1)in clause (iii) by
			 striking and at the end;
			(2)in clause (iv) by
			 striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(v)family assessment, intervention, and
				reunification services for families of sexual and gender minority youth;
				and
					(vi)providing resources for families of sexual
				and gender minority youth who may be struggling with understanding or accepting
				the sexual orientation or gender identity or expression of the
				individual.
					.
			5.Report
			 requirementSection 345(a) of
			 the Runaway and Homeless Youth Act (42 U.S.C. 5714–25(a)) is amended—
			(1)in paragraph (1)
			 by striking and at the end; and
			(2)by adding at the
			 end the following:
				
					(3)that includes data on the demographics of
				such individuals, including whether such individuals are sexual and gender
				minority youth; and
					(4)that does not
				disclose the identity of individual runaway or homeless
				youth.
					.
			6.Inclusion of
			 nondiscrimination statement in Runaway and Homeless Youth ActPart F of title III of the Runaway and
			 Homeless Youth Act (42 U.S.C. 5714a et seq.) is amended by adding at the end
			 the following:
			
				390.Nondiscrimination
					(a)In
				generalNo person in the
				United States shall, on the basis of actual or perceived race, color, religion,
				national origin, sex, sexual orientation, gender identity or expression, or
				disability, be excluded from participation in, be denied the benefits of, or be
				subjected to discrimination under—
						(1)any program or
				activity funded in whole or in part with funds made available under this title;
				or
						(2)any program or
				activity funded in whole or in part with funds appropriated for grants,
				agreements, and other assistance administered with funds made available under
				this title.
						(b)DiscriminationThe authority of the Attorney General and
				the Office of Justice Programs to enforce this section shall be the same as it
				is under section 809 of the Omnibus Crime Control and Safe Streets Act of 1968
				(42 U.S.C. 3789d).
					(c)Limitation on
				statutory constructionNothing in this section may be construed,
				interpreted, or applied to supplant, displace, preempt, or otherwise diminish
				the responsibilities and liabilities under other State or Federal civil rights
				law, whether statutory or
				common.
					.
		7.DefinitionsSection 387 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5732a) is amended—
			(1)by redesignating
			 paragraphs (5) through (8) as paragraphs (9) through (12), respectively;
			(2)by redesignating
			 paragraphs (2) through (4) as paragraphs (4) through (6), respectively;
			(3)by redesignating
			 paragraph (1) as paragraph (2);
			(4)by inserting after In this
			 title: the following:
				
					(1)Culturally
				competentThe term
				culturally competent means—
						(A)having a defined set of values and
				principles and demonstrate behaviors, attitudes, policies, and structures that
				enable effective working relationships with individuals of diverse backgrounds,
				including sexual and gender minority youth; and
						(B)having the
				demonstrated capacity to—
							(i)value
				diversity;
							(ii)conduct
				self-assessment;
							(iii)manage the
				dynamics of difference;
							(iv)acquire and
				institutionalize cultural knowledge; and
							(v)adapt to diversity
				and cultural contexts of a community.
							;
			(5)by inserting after
			 paragraph (2) (as redesignated by paragraph (3) of this section) the
			 following:
				
					(3)Gender identity
				or expressionThe term
				gender identity or expression means an individual’s gender-related
				identity, appearance, or behavior, whether or not that identity, appearance, or
				behavior differs from that which is traditionally associated with the
				individual’s physiology or assigned sex at
				birth.
					; and
				
			(6)by inserting after
			 paragraph (6) (as redesignated by paragraph (2) of this section) the
			 following:
				
					(7)Sexual and
				gender minority youthThe
				term sexual and gender minority youth means a runaway or
				homeless youth covered under this Act who is in a minority category related to
				sexual orientation or gender identity or expression.
					(8)Sexual
				orientationThe term
				sexual orientation means homosexuality, heterosexuality, or
				bisexuality.
					.
			
